                   Case 1:18-cv-10143-CM Document 11 Filed 12/19/18 Page 1 of 3

                                                                             USCC SDI\Y
 MUNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK                                               DOCUMENT
 _____________x                                                              ELECTRONIC.'. ··        r ~, •:r,   1::-, ·•

 Alec Tabak,


                                 Plaintiff(s),                     18 Civ. 10143 (CM) (SN)

        -against-


The Fader, Inc.,


________________x                Defendant(s) .•



                                CIV!L CASE MANAGEMENT PLAN
               (for all cases except patent, IDEA, FLSA and ERlSA benefits cases,
                   and cases subject to the Private Securities Litigation Reform Act)


        1. This case is/is not to be tried to a jury.

       2. Discovery pursuant to Fed.R.Civ.P. 26(a) shall be exchanged by Janua,y        11, 2 0! 9

       3. No additional parties may be joined after     Februarv 22, 20 I 9

       4. No pleading may be amended after          F ebrua1y 22, 2019

        5. If your case is brought pursuant to 42 U.S.C. § 1983: In keeping with the United States
Supreme Court's observation that the issue of qualified immunity should be decided before
discovery is conducted, counsel representing any defendant who intends to claim qualified
immunity must comply with the special proet.>dure set forth in Judge McMahon's individual
rules, which can be found at '.'(W~v.nysd.uscourts.gov.


        Failure to proceed in accordance with the qualified immunity rules constitutes a waiver of
the right to move for judgment on the ground of qualified immunity prior to trial. Please identify
any party who is moving to dismiss on qualified Immunity grounds.
                 Case 1:18-cv-10143-CM Document 11 Filed 12/19/18 Page 2 of 3



        6. All discovery, including expen discovery, must be completed on or before
          April 26, 2019                  . (For personal injury, civil rights, employment
~iscrimination or medical m.~lp:i:_actice cases only): Plaintiffs deposition shall be taken first, and
~hall b~ completed by Ap1 zl ), 2019            . PLEASE NOTE: the phrase ''all discovery,
mcludmg expert discovery" means that the parties must select and disclose their experts'
identities and opinions, as required by Fed. R. Civ. P. 26(a)(2)(B), well before the expiration of
the discovery period. Expert disclosures conforming with Rule 26 must be made no later than the
following dates: Plaintiff(s) ex~rt report(s) by 1\1arch 1, 2019                   ; Defendant(s)
expert report(s) by March ;,O, 2Ul 9                    .

       7. Judge McMahon's Rules governing electronic discovery apply automatically to this
case. The parties must comply with those rules unless they supercede it with a consent order.
The text of the order will be found at www.msd.uscourts.gov.


        & Discovery disputes in this case will be resolved by the assigned Magistrate Judge, who
 is Sarah Net burn. The first time there is a discovery dispute that counsel cannot resolve on
 their own, notify Judge McMahon's Chambers by letter and she will sign an order referring your
 case to the Magistrate Judge for discovery supervision. Thereafter, go directly to the Magistrate
 Judge for resolution of discovery disputes; do not contact Judge McMahon. Discovery disputes
 do not result in any extension of the discovery deadline or trial•ready date, and Judge McMahon
 must approve any extension of the discovery deadline in non~~cases. The Magistrate Judge
 cannot change discovery deadlines unless you agree to transfer the case to the Magistrate Judge
for all purposes. Judge McMahon does not routinely grant extensjons so counsel are warned that
 it they wait until the last minute to bring discovery disputes to the attention of the Magistrate
Judge, they may find themselves precluded from taking discovery because they have run out of
time.


         9. A joint pre-trial order in the form prescribed in Judge McMahon's individual rules,
together with all other pre-trial submissions required by those rules (nQ! including in limine
motions), shall be submitted on or beforeAfav 24, 2019 . Following submission of the joint
pre-trial order, counsel will be notified of the date of the final pre-trial conference. In limine
motions must be filed within five days of receiving notice of the final pre•trial conference;
responses to in limine motions are due five days after the motions are made. Cases may be called
for trial at any time following the final pre-trial conference.

        10. No motion for summary judgment may be served after the date the pre-trial order is
due. The filing ofa motion/or summary judgment does not relieve the parties ofthe obligation
to file the pre-trial order and other pre-trial submissions on the assigned date.


        J 1. The parties may at any time consent to have this case tried before the assigned
                 Case 1:18-cv-10143-CM Document 11 Filed 12/19/18 Page 3 of 3


Magistrate Judge pursuant to 28 U.S.C. Section 636(~).


         12. This scheduling order may be altered or amended only on a showing of good cause
that is not foreseeable at the time this order is entered. Counsel should not assume that
extensions will be granted as a matter ofroutine.




Dated:
         New York, New York



Upon consent of the parties:
[signatures of all counsel J

 ls/Richard Liebowitz




                                           SO ORDERED:




                                           Hon. Colleen McMahon
                                                                          ;~ 1gl,-.; o
                                           United States District Judge            / CTV 0
